Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 2

Dated as of September 23, 2015

to

CREDIT AGREEMENT

Dated as of February 13, 2014

THIS AMENDMENT NO. 2 (“Amendment”) is made as of September 23, 2015 by and among
YRC Worldwide Inc. (the “Borrower”), the other Guarantors party to the Credit
Agreement, the financial institutions listed on the signature pages hereof and
Credit Suisse AG, Cayman Islands Branch, as administrative agent and collateral
agent (the “Administrative Agent”), under that certain Credit Agreement dated as
of February 13, 2014 by and among the Borrower, the Guarantors party thereto
from time to time, the Lenders and the Administrative Agent (as amended, amended
and restated, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”). Capitalized terms used herein and not otherwise defined
herein shall have the respective meanings given to them in the Credit Agreement.

WHEREAS, the Borrower and the Guarantors have requested that the Lenders and the
Administrative Agent agree to an amendment to the Credit Agreement; and

WHEREAS, the Lenders party hereto and the Administrative Agent have agreed to
such amendment on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Guarantors party hereto, the Lenders party hereto and the Administrative Agent
have agreed to enter into this Amendment.

1. Amendments to Credit Agreement. Effective as of the date of satisfaction or
waiver of the conditions precedent set forth in Section 2 below, the Credit
Agreement is hereby amended as follows:

(a) The definition of “Change of Control” in Section 1.01 of the Credit
Agreement is hereby amended by amending and restating clause (b) thereof as
follows:

“(b) occupation of a majority of the seats (other than vacant seats) on the
board of directors of the Borrower by Persons who were neither (i) nominated or
approved by the board of directors of the Borrower nor (ii) appointed by
directors so nominated or approved; or”

2. Conditions of Effectiveness. The effectiveness of this Amendment is subject
to the conditions precedent that (a) the Administrative Agent shall have
received counterparts of this Amendment duly executed by the Borrower, the
Guarantors party hereto, the Required Lenders and the Administrative Agent and
(b) the Borrower shall have paid all expenses of the Administrative Agent
(including, without limitation, all previously invoiced,



--------------------------------------------------------------------------------

reasonable, out-of-pocket expenses of the Administrative Agent (including, to
the extent invoiced, reasonable attorneys’ fees and expenses, in each case to
the extent reimbursable under the terms of the Credit Agreement)) in connection
with this Amendment.

3. Representations and Warranties of the Borrower. Each of the Borrower and each
of the Guarantors party hereto hereby represents and warrants as follows as of
the closing date of this Amendment:

(a) This Amendment has been duly authorized, executed and delivered by the
Borrower and each Guarantor and this Amendment and the Credit Agreement, as
amended hereby, constitute legal, valid and binding obligations of the Borrower
and the Guarantors and are enforceable against the Borrower and the Guarantors
in accordance with their terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

(b) As of the date hereof, (i) no Default has occurred and is continuing and
(ii) the representations and warranties of the Borrower and the Guarantors set
forth in the Credit Agreement, as amended hereby, are true and correct in all
material respects on and as of the date hereof, except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct in
all material respects on and as of such earlier date.

4. Reference to and Effect on the Credit Agreement.

(a) Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other Loan Document shall mean and be a reference to the
Credit Agreement as amended hereby. This Amendment shall constitute a Loan
Document.

(b) Except as specifically amended above, the Credit Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
the Lenders, nor constitute a waiver of any provision of the Credit Agreement or
any other documents, instruments and agreements executed and/or delivered in
connection therewith.

5. Acknowledgements. By executing this Amendment, each of the Loan Parties
(a) consents to this Amendment and the performance by the Borrower and each of
the other Loan Parties of their obligations hereunder, (b) acknowledges that
notwithstanding the execution and delivery of this Amendment, the obligations of
each of the Loan Parties under each of the Collateral Documents and each of the
other Loan Documents to which such Loan Party is a party, are not impaired or
affected and each such Collateral Document and each such other Loan Document
continues in full force and effect, and (c) affirms and ratifies, to the extent
it is a party thereto, each Collateral Document and each other Loan Document
with respect to all of the Obligations as expanded or amended hereby.

 

2



--------------------------------------------------------------------------------

6. Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.

7. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

8. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.

[Signature Pages Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

YRC WORLDWIDE INC. By:  

/s/ Jamie Pierson

Name:   Jamie Pierson Title:   Executive Vice President and Chief Financial
Officer EXPRESS LANE SERVICE, INC. By:  

/s/ Mark D. Boehmer

Name:   Mark D. Boehmer Title:   Vice President NEW PENN MOTOR EXPRESS, INC. By:
 

/s/ Mark D. Boehmer

Name:   Mark D. Boehmer Title:   Vice President ROADWAY EXPRESS INTERNATIONAL,
INC. By:  

/s/ Mark D. Boehmer

Name:   Mark D. Boehmer Title:   Vice President ROADWAY LLC By:  

/s/ Mark D. Boehmer

Name:   Mark D. Boehmer Title:   Vice President ROADWAY NEXT DAY CORPORATION By:
 

/s/ Mark D. Boehmer

Name:   Mark D. Boehmer Title:   Vice President ROADWAY REVERSE LOGISTICS, INC.
By:  

/s/ Phil J. Gaines

Name:   Phil J. Gaines Title:   Senior Vice President, Finance

 

Signature Page to Amendment No. 2

YRC Worldwide Inc.

Credit Agreement dated as of February 13, 2014



--------------------------------------------------------------------------------

USF BESTWAY INC. By:  

/s/ Mark D. Boehmer

Name:   Mark D. Boehmer Title:   Vice President USF DUGAN INC. By:  

/s/ Mark D. Boehmer

Name:   Mark D. Boehmer Title:   Vice President USF GLEN MOORE INC. By:  

/s/ Mark D. Boehmer

Name:   Mark D. Boehmer Title:   Vice President USF HOLLAND INC. By:  

/s/ Mark D. Boehmer

Name:   Mark D. Boehmer Title:   Vice President USF REDSTAR LLC By:  

/s/ Mark D. Boehmer

Name:   Mark D. Boehmer Title:   Vice President USF REDDAWAY INC. By:  

/s/ Mark D. Boehmer

Name:   Mark D. Boehmer Title:   Vice President

 

Signature Page to Amendment No. 2

YRC Worldwide Inc.

Credit Agreement dated as of February 13, 2014



--------------------------------------------------------------------------------

YRC ASSOCIATION SOLUTIONS, INC. By:  

/s/ Mark D. Boehmer

Name:   Mark D. Boehmer Title:   Vice President YRC INC. By:  

/s/ Mark D. Boehmer

Name:   Mark D. Boehmer Title:   Vice President YRC INTERNATIONAL INVESTMENTS,
INC. By:  

/s/ Mark D. Boehmer

Name:   Mark D. Boehmer Title:   Vice President YRC LOGISTICS SERVICES, INC. By:
 

/s/ Mark D. Boehmer

Name:   Mark D. Boehmer Title:   Vice President YRC MORTGAGES, LLC By:  

/s/ Mark D. Boehmer

Name:   Mark D. Boehmer Title:   Vice President

YRC ENTERPRISE SERVICES, INC.

By:  

/s/ Mark D. Boehmer

Name:   Mark D. Boehmer Title:   Vice President YRC REGIONAL TRANSPORTATION,
INC. By:  

/s/ Mark D. Boehmer

Name:   Mark D. Boehmer Title:   Vice President

 

Signature Page to Amendment No. 2

YRC Worldwide Inc.

Credit Agreement dated as of February 13, 2014



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent and as a Lender
By:  

/s/ Vipul Dhadda

Name:   Vipul Dhadda Title:   Authorized Signatory By:  

/s/ Whitney Gaston

Name:   Whitney Gaston Title:   Authorized Signatory

 

Signature Page to Amendment No. 2

YRC Worldwide Inc.

Credit Agreement dated as of February 13, 2014



--------------------------------------------------------------------------------

[LENDER – PLEASE INSERT FULL LEGAL NAME IN CAPS AND DELETE BRACKETS PRIOR TO
EXECUTION], as a Lender By:  

 

Name:   Title:  

 

Signature Page to Amendment No. 2

YRC Worldwide Inc.

Credit Agreement dated as of February 13, 2014